593 N.W.2d 187 (1999)
233 Mich. App. 539
Joseph VITALE, Jr., Plaintiff-Appellee,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant-Appellant, and
Meridian Mutual Insurance Company, Defendant-Appellee.
Docket No. 200452.
Court of Appeals of Michigan.
Submitted January 6, 1999, at Detroit.
Decided January 22, 1999, at 9:20 a.m.
Released for Publication April 5, 1999.
*188 Becker, Lanctot, McCutcheon, Schoolmaster, Taylor & Hom (by Edwin F. Dyer, II) (John A. Lydick, of Counsel), Detroit, for Auto Club Insurance Association.
Garan, Lucow, Miller, Seward & Becker, P.C. (by Robert D. Goldstein and James L. Borin), Detroit, for Meridian Mutual Insurance Company.
Before: HOEKSTRA, P.J., and DOCTOROFF and O'CONNELL, JJ.
O'CONNELL, J.
This case involves a priority dispute between two no-fault insurers. At issue is whether a person injured in an accident involving a motor vehicle provided to that person by a former employer as part of a severance package remains an "employee" for purposes of triggering an employer's insurer's obligation to provide coverage under subsection 3114(3) of the no-fault act.[1] We agree with the trial court that subsection 3114(3) is inapplicable here.
Plaintiff sustained bodily injuries in October 1994 in an accident while operating a 1991 Chrysler New Yorker leased to his former employer, The Greeson Company. The employment relationship between plaintiff and Greeson ended in June 1993, but plaintiff retained possession of the company car pursuant to the terms of a severance agreement, which provided that Greeson would transfer ownership of the New Yorker to plaintiff at the end of the lease period, and that beginning January 1, 1994, Greeson would have no further obligation to maintain insurance on the vehicle. At the time of the accident, Greeson had yet to transfer ownership of the vehicle to plaintiff.
When the accident occurred, defendant Meridian Mutual Insurance Company insured the New Yorker under a fleet no-fault policy provided to Greeson. Plaintiff insured his own automobiles, other than the New Yorker, through defendant Auto Club Insurance Association (ACIA). After his accident, plaintiff filed claims for personal protection benefits with both insurers, both of which denied coverage. Plaintiff brought suit *189 against both. Meridian filed a motion for summary disposition, arguing that because plaintiff was not Greeson's employee at the time of the accident, plaintiff could not be characterized as an employee occupying an employer-furnished vehicle, thus leaving ACIA as the first-priority provider of benefits under subsection 3114(3). ACIA responded that Greeson's severance agreement with plaintiff constituted a substantial continuing employment arrangement between the two, leaving Meridian as the first-priority provider. After entertaining arguments, the circuit court granted Meridian's motion and dismissed Meridian from the action.
A person injured in an automobile accident normally relies on the person's own insurer for benefits. MCL 500.3114(1); MSA 24.13114(1); Auto Club Ins. Ass'n v. Maryland Casualty Co., 177 Mich.App. 40, 42, 441 N.W.2d 16 (1989). However, subsection 3114(3) provides an exception for employer-provided vehicles: "An employee ..., who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by the employer, shall receive personal protection insurance benefits to which the employee is entitled from the insurer of the furnished vehicle." The sole issue in this appeal is whether, for purposes of subsection 3114(3), plaintiff was an employee of Greeson at the time of his accident. We hold that he was not.
Statutory interpretation is a question of law calling for review de novo. Michigan Basic Property Ins. Ass'n v. Ware, 230 Mich.App. 44, 48, 583 N.W.2d 240 (1998). "The primary purpose of statutory interpretation is to ascertain and give effect to the intent of the Legislature." Id. at 49, 583 N.W.2d 240. "[T]he meaning of the Legislature is to be found in the terms and arrangement of the statute without straining or refinement, and the expressions used are to be taken in their natural and ordinary sense." Gross v. General Motors Corp., 448 Mich. 147, 160, 528 N.W.2d 707 (1995). We hold that subsection 3114(3), by its plain terms, embraces only current employees, not former employees.
ACIA relies on Celina Mut. Ins. Co. v. Lake States Ins. Co., 452 Mich. 84, 549 N.W.2d 834 (1996), to support its assertion that the trial court construed the term "employee" too narrowly. In Celina, our Supreme Court determined that a self-employed person constitutes an employee for purposes of subsection 3114(3), broadly construing statutory language "designed to allocate the cost of injuries resulting from use of business vehicles to the business involved through the premiums it pays for insurance." Celina, supra at 89, 549 N.W.2d 834. The Court eschewed mere reliance on dictionary definitions suggesting that the employer-employee relationship requires more than a single individual or entity and chose not to follow appellate decisions concerning whether a sole proprietor is an employee for purposes of the Worker's Disability Compensation Act. Id. at 88-90, 549 N.W.2d 834. ACIA therefore argues that plaintiff, having been injured in an accident involving a company car leased to Greeson, was Greeson's employee under the broad definition of that term.
However, we find Celina to be distinguishable from the present case. In Celina, there was no dispute that the injured party was hurt in the course of his employment, albeit self-employment. Id. at 87, 549 N.W.2d 834. In the instant case, the undisputed facts indicate that the employment relationship between plaintiff and Greeson was long past and that plaintiff was not in any way operating the New Yorker in the service of Greeson, when the accident occurred. Enjoyment of the fruits of a severance benefit does not constitute continuing employment for purposes of subsection 3114(3). Under these facts, construing the term "employee" to include a former employee who had performed no work for the former employer since accepting a severance package over a year before the accident would be wholly inconsistent with the commonly understood meaning of the term. Accordingly, we conclude that the Legislature intended subsection 3114(3) to cover only active, presently existing employment relationships and that the circuit court properly so ruled.
Affirmed.
NOTES
[1]  MCL 500.3114(3); MSA 24.13114(3).